Citation Nr: 9920759	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  98-09 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
benefits.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel









INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 decision from the Manila, 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO) denying the appellant's application for VA 
benefits. 


FINDING OF FACT

The United States Army Reserve Personnel Center has certified 
that the appellant had no service as a member of the Army of 
the United States (AUS), or the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.  


CONCLUSION OF LAW

The criterion of "veteran" for purposes of entitlement to VA 
benefits has not been met as a matter of law; the appellant 
is not eligible for VA benefits.  38 U.S.C.A. §§ 101, 107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.1(d), 3.8, 3.9, 
3.203 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

An application for compensation or pension was submitted in 
September 1997.  In his application, the appellant stated 
that he had served in the military from December 1941 to June 
1945.  He stated that he served in the 83rd Infantry Regiment 
in Toledo, Cebu.  


In September 1997 the RO submitted a request to the United 
States Army Reserve Personnel Center (ARPERCEN) to verify the 
service of the appellant.  In November 1997 ARPERCEN 
responded that that the appellant had no service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
In January 1998 the appellant was notified by the RO that his 
claim had been denied.  

In October 1998 the appellant had a personal hearing before a 
hearing officer at the VARO in Manila, Philippines.  At the 
hearing the appellant reported that he was attached at Camp 
Green in Cebu and that his major was Major S.  Transcript, p. 
1.  The appellant testified that he had no proof of military 
service other than what he had already submitted.  Tr., p. 2.  

In January 1999 the RO received an affidavit from C.N.I., who 
stated that he had served in the 83rd Infantry Regiment.  He 
stated that he personally knew of the appellant because they 
were in the same unit.  He stated that they were inducted in 
Toledo, Cebu.  

In February 1999, the RO received an affidavit from Z.S., who 
also stated that he was a former member of the 83rd Infantry 
Regiment.  He stated that he personally knew the appellant 
because they were in the same unit together.  

Criteria

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as an appellant by submitting evidence 
of service and character of discharge.  Aguilar v. Derwinski, 
2 Vet. App. 21 (1991); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  If such evidence is not received, VA will request 
verification of service from the service department.  38 
C.F.R. § 3.203(c).



One who has not provided evidence of valid military service, 
such as the appellant in the instant case, never attains the 
status of appellant.  Consequently, VA is not obliged to 
determine whether there exists a well-grounded claim, nor 
obliged to assist him in developing facts pertinent to his 
contentions.  Aguilar, supra.

The United States will pay compensation to any "veteran" 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. §§ 1110, 1131 (West 1991).

The law authorizes the payment of pension to a "veteran" of a 
war who has the requisite service and who is permanently and 
totally disabled from nonservice-connected disability not due 
to the veteran's own willful misconduct.  38 U.S.C.A. §§ 
1502, 1521 (West 1991).

The term "veteran" is defined by law as a person who served 
in the active military, naval or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 1991);  38 C.F.R. § 
3.1(d) (1998).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24) (West 1991);  38 C.F.R. § 3.6 (1998).  

Service in the Regular Philippine Scouts is included for 
pension and compensation benefits.  38 C.F.R. § 3.8(a).  

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits.  Service 
department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for compensation benefits.  38 C.F.R. § 3.8(c) and 
(d).  

The following certifications by the service departments will 
be accepted as establishing guerrilla service: (1) recognized 
guerrilla service; (2) unrecognized guerrilla service under a 
recognized commissioned officer only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army.  This 
excludes civilians.  See 38 C.F.R. §§ 3.8(d)(1), (2) (1998).  

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, the VA may accept evidence of service 
submitted by an appellant, such as a DD Form 214, Certificate 
of Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department if the evidence meets the 
following conditions: 

(1) the evidence is a document issued by the service 
department.  A copy of an original document is acceptable if 
the copy was issued by the service department or if the copy 
was issued by a public custodian of records who certifies 
that it is a true and exact copy of the document in the 
custodian's custody; and 

(2) the document contains needed information as to length, 
time, and character of service; and 

(3) in the opinion of the VA the document is genuine and the 
information contained in it is accurate.  38 C.F.R. § 
3.203(a) (1998).  However, when the appellant does not submit 
evidence of service or the evidence submitted does not meet 
the requirements of 38 C.F.R. § 3.203, the VA shall request 
verification of service from the service department.  

The Court has held that the VA is prohibited from finding, on 
any basis other than a service department document, which the 
VA believes to be authentic and accurate, or service 
department verification that a particular individual served 
in the United States Armed Forces.  Service department 
findings, therefore, are binding on VA for purposes of 
establishing service in the United States Armed Forces.  Duro 
v. Derwinski, 2 Vet. App. 530, 532 (1992).  

Analysis

In the instant case, the RO forwarded the service information 
provided by the appellant to the appropriate service 
department.  

In November 1997, the service department responded that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  

The appellant has submitted additional affidavits which 
essentially re-state the information he provided in his 
application; information which has already been considered by 
the service department.  They do not indicate any other basis 
on which to request a re-verification from the service 
department, such as a contention that the appellant was 
misidentified in the prior certification or that his name had 
been spelled incorrectly.  

The service department's determination that the appellant did 
not serve as a member of either the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces, is binding upon the Board.  

The additional documents provided by the appellant do not 
include any relevant information which was not forwarded to 
ARPERCEN for verification.  There is no additional evidence 
of record which would warrant asking the service department 
to verify the alleged service again.  Sarmiento v. Brown, 7 
Vet. App. 80 (1994).  The claim for entitlement to 
eligibility for VA benefits based on recognized military 
service lacks legal merit and must, therefore, be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Eligibility for VA benefits is not established and the appeal 
is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

